

Exhibit 10.4


FIRST AMENDMENT TO THE
EXECUTIVE EMPLOYMENT AGREEMENT OF ROBERT LORD




This FIRST AMENDMENT TO THE EXECUTIVE EMPLOYMENT AGREEMENT (the “First
Amendment”), by and between AOL Inc., a Delaware corporation ("Company"), and
Robert Lord ("Executive") is made and entered into as of February 9, 2015 (the
"Effective Date").
WHEREAS, Company retained Executive pursuant to an Executive Employment
Agreement dated as of July 18, 2013 (the "Employment Agreement"); and
WHEREAS, Company expanded Executive's role at Company and, in accordance with
the expanded responsibility, Company has agreed to change certain terms of
Executive's compensation and desires to amend the Employment Agreement to
reflect these changes.
NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Executive and Company agree as follows:
1.     Paragraph 2.A. of the Employment Agreement is hereby replaced in its
entirety with the following:
A.    Duties. Executive shall have the business title of President, AOL Inc.,
and shall be an Executive Vice President of the Company, effective as of January
1, 2015, and shall oversee the Company's newly unified global advertising
operations, including the Company's programmatic platforms, video platforms, and
advertising sales and operations and perform all duties incident to such
position as well as any other lawful duties as may from time to time be assigned
by the Chief Executive Officer, which duties and authority shall be consistent,
and those normally associated, with Executive's position, and agrees to abide by
all Company by-laws, policies, practices, procedures, or rules, including
Company's Standards of Business Conduct (the "SBC") that are provided or made
available to Executive. Executive shall report directly to the Chief Executive
Officer of Company. Executive will be expected to perform services for Company
at Company's New York, New York office, subject to such travel as may be
required in the performance of Executive's duties.
2.    Paragraph 4.A. of the Employment Agreement is hereby replaced in its
entirety with the following:
A.    Base Salary.     During the Employment Term and effective as of January 1,
2015, Company shall pay Executive a base salary at the rate of no less than
$33,333.34 semi-monthly, less applicable withholdings, which is $800,000.16 on
an annual basis (“Base Salary”).

1

--------------------------------------------------------------------------------



Executive's semi-monthly paydays fall on the 15th and the last day of each
month. If the 15th or the last day of the month falls on a weekend or bank
holiday, the payday is the preceding day. Executive's Base Salary will be
reviewed annually during the Employment Term and may be increased based on
Executive's individual performance or increases in competitive market
conditions. Executive's Base Salary may be decreased upon mutual consent of
Company and Executive.
3. Paragraph 4.B. of the Employment Agreement is hereby replaced in its entirety
with the following:
B.    Annual Bonus. In addition to Executive's Base Salary, Executive will be
eligible to participate in Company's Annual Bonus Plan (the "ABP"), pursuant to
its terms as determined by Company from time to time. Pursuant to the ABP,
Company will review its performance (including, if applicable, Brand/Segment
performance) and Executive's individual performance and will determine
Executive's bonus under the ABP, if any ("Bonus"). Although as a general matter
in cases of satisfactory individual performance, Company would expect to pay a
Bonus at the target level provided for in the ABP where Company has met target
performance for a given year, Company does not commit to paying any Bonus, and
Executive's Bonus may be negatively affected by the exercise of Company's
discretion or by Company performance. Although any Bonus (and its amount, if a
Bonus is paid) is fully discretionary and subject to the terms of the ABP,
effective as of January 1, 2015, Executive's target Bonus opportunity during the
Employment Term is One Hundred Twenty-Five percent (125%) of Executive's Base
Salary.
4. Paragraph 6.C. of the Employment Agreement is hereby replaced in its entirety
with the following:
C.    Executive also agrees that, in addition to Executive's obligations under
the Confidentiality Agreement, while Executive is employed by Company and for
twelve (12) months following termination of his employment for any reason,
Executive shall not, directly or indirectly, except as a shareholder holding
less than a one percent (1%) interest in a corporation whose shares are traded
on a national securities exchange, participate in the ownership, control, or
management of, or perform any services for or be employed by (i) Time, Inc.,
Yahoo!, Google, Inc. (including its YouTube subsidiary), Microsoft Corporation,
lAC/Interactive Corp., Facebook, Inc., Linkedln Corporation, Amazon.com, Inc.,
Pinterest, Inc., The Walt Disney Company (including its Maker Studios, Inc.
subsidiary), Conversant, Inc. and Twitter Inc., or any of their respective
subsidiaries, affiliates or successors, which such list of companies may be
updated and communicated to Executive from time to time, or (ii) without the
written consent of the Chief Executive Officer or the General Counsel of
Company, any entity that engages in any line of business that is substantially
the same as any line of business which Company engages in, conducts or, to
Executive's knowledge, has definitive plans to engage in or conduct, and has not
ceased to engage in or conduct, or any of their respective subsidiaries,
affiliates or successors, but only in those geographic areas in which

2

--------------------------------------------------------------------------------



Company is then engaged, or has definitive plans to engage, in the conduct of
such line of business (any such entity identified by this paragraph 6.C.(ii) is
a "Competitive Entity"). Notwithstanding the preceding, in order to be
considered a Competitive Entity, the entity must derive fifty percent (50%) or
more of its total annual revenues from substantially similar products and
services offered by Company.
5. Counterparts. This First Amendment may be signed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
6.    Entire Agreement. The Employment Agreement (as amended by this First
Amendment) and Executive's Confidentiality Agreement contains the entire
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, written or oral, between the parties with
respect thereto.
7. Employment Agreement Terms. Except as provided in this First Amendment, all
terms and conditions of the Employment Agreement shall remain in effect and
shall not be altered by this First Amendment.
(Signature page to First Amendment follows)

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first written above.
AOL INC.






By: /s/ Karen Dykstra_________________
Name: Karen Dykstra
Title: Chief Financial and Administrative
Officer
Date: 2/17/15




ROBERT LORD






By: /s/ Robert Lord _________________
Name: Robert Lord
Title: President, AOL
Date: 2/9/15

4